ORDER
This matter came before the Supreme Court pursuant to an order directing both parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case plaintiff had appealed from a Family Court order denying his request for post-divorce specific performance of a property settlement agreement entered into by him and defendant Deborah G. Hogan.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. The court is of the opinion that the agreement clearly set out that the defendant took the stock in question subject to the encumbrance but did not assume the obligation of payment of the mortgage.
For these reasons the plaintiffs appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
MURRAY, J., did not participate.